Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 05/13/2022, in which, claim(s) 1-3, 5-15 and 17-22 is/are pending. 
Claim(s) 4 and 16 is/are cancelled.
Claim(s) 21 and 22 is/are newly added.

Terminal Disclaimer
The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/921791 and 16/921798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5-15 and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1, 10 and 19, the prior art of record (Lifshitz et al. (Pub. No.: US 2019/0380037 A1; hereinafter Primary Reference) in view Muddu et al. (Pat. No.: US 9,516,053 B1; Secondary Reference)) does not disclose:
 “wherein to cause the one or more actions comprises:
embed, at the perimeter of the 5G network, a tag in the incoming network traffic to indicate that the incoming network traffic includes potential malicious VRT traffic;
dispatch the potential malicious VRT traffic with the tag to one or more intended destinations;
use the embedded tag to track activity of the potential malicious VRT traffic on the 5G network; 
compare the tracked activity of the potential malicious VRT traffic with an expected activity of the potential malicious VRT traffic;
discover that the incoming network traffic includes malicious VRT traffic based on an output of the comparison between the tracked activity and the expected activity…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses detecting, mitigating and isolating a Signaling Storm, particularly in 5G communication networks. A Control Plane signal probe is connected at a first network node located between a Radio Access Network and a 5G Core Network, to monitor control messages originating from 5G-capable devices. A User Plane signal probe is connected at a second network node located between the 5G Core Network and remote entities to which the 5G-capable devices are sending messages, to monitor control messages passing through the second network node. An Inventory Management sub-system stores data correlating between 5G-capable devices and IMSI numbers. A Protector Unit is configured to receive (i) data collected by the Control Plane signal probe, and (ii) data collected by the User Plane signal probe, and (iii) a subset of IMSI numbers. The Protector Unit performs Machine Learning analysis, and detects and quarantines particular 5G-capable devices that are compromised or malfunctioning. Similarly, the secondary reference discloses security platform employs a variety techniques and mechanisms to detect security related anomalies and threats in a computer network environment. The security platform is “big data” driven and employs machine learning to perform security analytics. The security platform performs user/entity behavioral analytics (UEBA) to detect the security related anomalies and threats, regardless of whether such anomalies/threats were previously known. The security platform can include both real-time and batch paths/modes for detecting anomalies and threats. By visually presenting analytical results scored with risk ratings and supporting evidence, the security platform enables network security administrators to respond to a detected anomaly or threat, and to take action promptly. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432